Title: To Benjamin Franklin from Jonathan Williams, Jr., 23 July 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & Honoured Sir
Nantes July 23d. 1782
I have Received your Favour of the 15th Inst. by Mr Paradise and Mr Jones who arrived here last evening. I am astonished Mr de Chaumont should persist in such ridiculous as well as unjust Demands, he surely is much altered, for I think I can remember when he would have despised the same conduct in another; Our Defence is so clear and may be so well made in his own Handwriting, that I am more hurt on his Account, in making it, than apprehensive of the Event. You say he claims a vast sum for Freight more than you have paid. I answer if the settlement of the Freight is wrong you have paid too much; I do not pretend however that it is wrong, because I agreed to it & had your Orders to Transact the Business, for it has been, and I hope ever will be the invariable Rule of my Conduct, to perform all my Agreements, let them be what they may. I allowed 1200 Tons because I agreed to pay for her by measurement, and the Admiralty at Bordeaux gave a Certificate of her measuring 1684 Tons. Messrs Jauge & Co at Bordx at first expected payment for the whole 1684 Tons, but after many letters on the Subject it was agreed that the surplus 484 Tons should be allowed for Crew, Artillery Provision &c, In doing this I stuck to the principle of our first agreement & had the Admiralty of Bordeaux for the Authority of just Measurement though it may be thought unreasonable to pay more than for the hold, because it is only there the Goods can be put; but I repeat I had agreed, & therefore would make no further Contestation.
When I came to Paris Mr de Chaumont desired Mr Jauge to finish the matter because he had been at Bordeaux & knew the whole affair. I went to Mr Jauge, he decided himself, & with his own pen made the Calculation on the blank leaf of the Certificate of Jaugeage; I then came to Mr de Chaumont—paid him, & took his Receipt on the same Paper, therefore, there cannot be on either side the smallest pretence of altering the affair.* I send you this paper inclosed No 1. As to the Period of Paying Freight Mr de Chaumont should have blushed to have said a word about it. I inclose you the agreement with the Decision of two Arbitrations No 2. and I send you his letter No 3 wherein he appoints himself both Arbitrators & Subscribes d’avance to their Decision— You will see in this letter he says the Freight of the Ship made from Bordeaux to L’Orient does not belong to him but us & he should think he took twice Toll at the Mill if he received it; Yet he did take it all, & it amounted to something considerable, I do not however make any objection to this for I honestly think it his due, & therefore allow it tho he does not Claim it; but it shows how differently we have conducted with regard to each other.
Mr Tardy is gone down the River to embark for the West Indies, I therefore fear I cannot send you any thing from him, but I will send an express after him & if I catch him you shall by next have the Certificate you desire, in the mean time I send you Copies of my Letters to Congress No 4. 5. 6. which will shew the precautions I thought proper to take relative to surplus freight. If it should be said that we detained the Ship you may make use of a letter Capt Galatheau wrote Mr Moylan & Capt Barry excusing himself for not being ready to take in all his Cargo the 16 March. Yet he was entirely loaded the 18th, and might have been so 18 days sooner. This Letter is inclosed No 7.
These Papers I think must confound all Mr de Chaumont’s pretensions, pray return them to me as soon as you have done with them except my Letters No 4. 5 & 6 which you may keep, the others are necessary for my support.
I am with the greatest Respect Your ever dutifull & affectionate Kinsman
Jona Williams J
you may keep No. 7. if you please as I have another attested Copy.
 
Endorsed: J Williams July 23. 1782 concerning M. de Chaumont’s Demands of additional Freight—Copy of his Receipt
